Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00051-CV

                          IN THE INTEREST OF H.R.S., a Child

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-01-0013-CVA
                   Honorable Melissa Uram-DeGerolami, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 10, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice